      Case 1:20-cv-02921-SDG Document 23 Filed 08/27/20 Page 1 of 20




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION



RICHARD ROSE et al.,

        Plaintiffs,

vs.                                       CIVIL ACTION
                                          CASE NO. 1:20-cv-2921-SDG
BRAD RAFFENSPERGER, in his
official capacity as Secretary of State
of the State of Georgia,

        Defendant.


             PLAINTIFFS’ RESPONSE IN OPPOSITION TO
                DEFENDANT’S MOTION TO DISMISS
       Case 1:20-cv-02921-SDG Document 23 Filed 08/27/20 Page 2 of 20




                                   TABLE OF CONTENTS

INTRODUCTION .........................................................................................1

BACKGROUND ............................................................................................2

ARGUMENT .................................................................................................3

I.      Plaintiffs Have Standing ....................................................................3

II.     Plaintiffs Allege a Plausible Remedy.............................................. 12

III.    Sovereign Immunity Does Not Bar This Action............................. 16

CONCLUSION ........................................................................................... 17




                                                     i
    Case 1:20-cv-02921-SDG Document 23 Filed 08/27/20 Page 3 of 20




                           INTRODUCTION

      Plaintiffs have brought this action under Section 2 of the Voting

Rights Act to challenge the at-large method of electing members of

Georgia’s Public Service Commission. Defendant now asks the Court to

dismiss the case for three reasons, none of which has merit.

      First, Plaintiffs have standing. They are African-American voters

in Fulton County, Georgia, who have suffered the personal harm of

having their voting strength diluted on account of race. Compl. ¶¶ 3, 6-9,

39, ECF 1. Their injury is fairly traceable to the Secretary of State, who

administers elections for members of the Public Service Commission,

and it would likely be redressed by a decision of this Court enjoining him

from administering any future election for the Public Service

Commission unless the method of election complies with Section 2. Id.

¶ 10. Plaintiffs need not allege more.

      Second, Plaintiffs have pleaded a plausible remedy. Not only do

they allege that “African Americans in Georgia are sufficiently

numerous and geographically compact to constitute a majority of the

voting-age population in at least one single-member district,” but they




                                     1
     Case 1:20-cv-02921-SDG Document 23 Filed 08/27/20 Page 4 of 20




provide data and a proposed map illustrating this to be true. Id. ¶¶ 18-

19; Compl. Ex. 3, ECF 1-3.

      Finally, binding circuit precedent forecloses Defendant’s assertion

of sovereign immunity. Br. Supp. Def.’s Mot. Dismiss at 20, ECF 22-1.

      The Court should deny his motion.

                             BACKGROUND

      Plaintiffs allege that they are “African-American voters” who “seek

declaratory and injunctive relief prohibiting further use of the at-large

method of election” for members of Georgia’s Public Service Commission

“on the ground that it dilutes black voting strength in violation of

Section 2” of the Voting Rights Act. ECF 1 ¶ 3. Each is “an African-

American resident and registered voter in Fulton County, Georgia.” Id.

¶¶ 6-9. And each is “suffering irreparable harm as a result of the

violation” of Section 2 described in the Complaint. Id. ¶ 39.

      Plaintiffs allege further that Defendant, in his capacity as

Secretary of State, “is the chief election official of the State of Georgia

and is responsible for administering elections for members of the Public

Service Commission.” Id. ¶ 10 (citing O.C.G.A. §§ 21-2-50(a)(4), 21-2-

154(a), 21-2-132(d)(2), 21-2-499(a), 21-2-502(c)). These provisions of



                                      2
     Case 1:20-cv-02921-SDG Document 23 Filed 08/27/20 Page 5 of 20




Georgia’s election code detail various powers and duties of the Secretary

of State, including the responsibility to “certify the result of each election

of . . . Commissioners of the Georgia Public Service Commission.”

O.C.G.A. § 21-2-502(c).

      In light of the Secretary of State’s authority to manage Georgia’s

electoral system, including elections for the Public Service Commission,

Plaintiffs seek injunctive relief against him “in his official capacity only.”

ECF 1 ¶ 10. Specifically, Plaintiffs request that the Court “enjoin the

Secretary of State from administering any future elections for members

of the Public Service Commission using the at-large method of election”

and “order the Secretary of State to administer future elections for

members of the Public Service Commission using a method of election

that complies with Section 2 of the Voting Rights Act.” Id. at 10.

                               ARGUMENT

I.    Plaintiffs Have Standing

      To establish Article III standing, a plaintiff must allege three

elements: (1) an “injury in fact” with a (2) “causal connection” to the

defendant’s conduct that is (3) likely to be “redressed” by a favorable

judicial decision. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992)



                                      3
    Case 1:20-cv-02921-SDG Document 23 Filed 08/27/20 Page 6 of 20




(brackets and quotation marks omitted). “At the motion-to-dismiss stage,

‘general factual allegations of injury resulting from the defendant’s

conduct may suffice’ as there is a presumption that such general

allegations are based on specific facts necessary to support the claim.”

Fair Fight Action, Inc. v. Raffensperger, 413 F. Supp. 3d 1251, 1265

(N.D. Ga. 2019) (quoting Lujan, 504 U.S. at 561). Similarly, “the

causation and redressability requirements are easily satisfied” at the

pleading stage “where the facts alleged indicate a ‘fairly traceable’ link

to the defendants’ conduct and the potential for redress of the injury.” Id.

In “ruling on a motion to dismiss for want of standing,” this Court “must

accept as true all material allegations of the complaint, and must

construe the complaint in favor of the complaining party.” Thompson v.

Kemp, 309 F. Supp. 3d 1360, 1364 (N.D. Ga. 2018) (quoting Warth v.

Seldin, 422 U.S. 490, 501 (1975)).

      A plaintiff claiming vote dilution in a Section 2 case meets the

constitutional injury requirement by alleging “that he or she (1) is

registered to vote and resides in the district where the discriminatory

dilution occurred; and (2) is a member of the minority group whose

voting strength was diluted.” Broward Citizens for Fair Dists. v.



                                     4
    Case 1:20-cv-02921-SDG Document 23 Filed 08/27/20 Page 7 of 20




Broward Cty., No. 12-60317-CIV, 2012 WL 1110053, at *3 (S.D. Fla. Apr.

3, 2012) (collecting cases); see also Gray v. Sanders, 372 U.S. 368, 375

(1963) (holding that “any person whose right to vote is impaired has

standing to sue” (citation omitted)); Baker v. Carr, 369 U.S. 186, 206

(1962) (“[V]oters who allege facts showing disadvantage to themselves as

individuals have standing to sue.”); Greater Birmingham Ministries v.

Ala. Sec’y of State, 966 F.3d 1202, 1220 (11th Cir. 2020) (explaining that

“minority voters in Alabama” had “standing to sue” in challenge to

statewide voter-identification statute under Section 2).

      Plaintiffs have done just that. They allege that they are Black

residents of and registered voters in Fulton County, Georgia, who have

suffered the personal harm of having their voting strength diluted on

account of their race. ECF 1 ¶¶ 3, 6-9, 39. They allege further that

Georgia’s at-large method of electing members of the Public Service

Commission violates Section 2, id. ¶ 3—meaning that it is a “standard,

practice, or procedure” resulting in the “denial or abridgement” of their

right “to vote on account of race or color.” 52 U.S.C. § 10301(a). As a

result, Plaintiffs have suffered the injury Congress specified: they have

“less opportunity than other members of the electorate to participate in



                                     5
    Case 1:20-cv-02921-SDG Document 23 Filed 08/27/20 Page 8 of 20




the political process and to elect representatives of their choice.” Id.

§ 10301(b).

         Plaintiffs have also satisfied the causation and redressability

requirements. The injury they allege is fairly traceable to the Secretary

of State’s conduct as Georgia’s “chief election official” administering the

at-large elections for the Public Service Commission and certifying the

results of those elections. ECF 1 ¶ 10. And it would likely be redressed

by a favorable decision of this Court enjoining the Secretary of State

“from administering any future elections for members of the Public

Service Commission using the at-large method of election” and ordering

him “to administer future elections for members of the Public Service

Commission using a method of election that complies with Section 2.” Id.

at 10.

         Not surprisingly, then, Defendant has failed to identify a single

case in which a court has held that a minority voter lacks standing to

bring a Section 2 vote-dilution claim challenging at-large elections for

statewide offices. He fails even to cite two recent decisions that

considered and rejected his argument. See Ala. State Conf. of NAACP v.

Alabama, 264 F. Supp. 3d 1280, 1290 (M.D. Ala. 2017) (holding that four



                                       6
    Case 1:20-cv-02921-SDG Document 23 Filed 08/27/20 Page 9 of 20




Black Alabama voters had standing in a Section 2 case challenging

statewide, at-large election of appellate judges), aff’d, 949 F.3d 647 (11th

Cir. 2020); Lopez v. Abbott, 339 F. Supp. 3d 589, 599-600 (S.D. Tex.

2018) (finding that Texas voters of “Hispanic descent” had standing in

Section 2 case to challenge “statewide, at-large elections” of appellate

judges).

      Instead, Defendant offers two reasons why he says Plaintiffs lack

standing. Neither has merit.

      First, Defendant asserts that “[s]tatewide elections for statewide

offices” somehow “cannot result in vote dilution in violation of Section 2.”

ECF 22-1 at 10. That assertion is contrary to the plain text of the Voting

Rights Act, which provides that states can use “[n]o” voting “standard,

practice, or procedure” that “results in a denial or abridgement” of a

citizen’s right “to vote on account of race.” 52 U.S.C. § 10301(a). There is

no exception for statewide elections for statewide offices.

      If Congress had meant to exempt a category of voting practices

from scrutiny under the Voting Rights Act, it could have done so. See

Chisom v. Roemer, 501 U.S. 380, 396 (1991) (explaining that had

Congress intended “to exclude [a category of] vote dilution claims . . .



                                     7
    Case 1:20-cv-02921-SDG Document 23 Filed 08/27/20 Page 10 of 20




from the coverage of § 2,” it would have made that exemption “explicit in

the statute”). As the Supreme Court has instructed, “the Act should be

interpreted in a manner that provides ‘the broadest possible scope’ in

combating racial discrimination.” Id. at 403 (quoting Allen v. State Bd. of

Elections, 393 U.S. 544, 567 (1969)). “It is difficult to believe,” therefore,

that Congress “withdrew, without comment, an important category of

elections” from the Voting Rights Act’s protections. Id. at 404.

      Contrary to Defendant’s claim, there is nothing “categorically

different” about statewide elections for statewide office under Section 2.

ECF 22-1 at 10. Which is why Defendant cites no case holding as much.

Defendant relies instead on Jacobson v. Florida Secretary of State, 957

F.3d 1193 (11th Cir. 2020), and Gill v. Whitford, 138 S. Ct. 1916 (2018).

See ECF 22-1 at 7-11. But neither was a Section 2 case. And both were

decided after trials, not at the pleading stage. Moreover, Jacobson

recognizes that voters “have an interest . . . in their vote being given the

same weight as any other.” 957 F.3d at 1202. That interest is at stake

here. See 52 U.S.C. § 10301(b); ECF 1 ¶ 3.

      Defendant’s second assertion, which he says defeats causation and

redressability, is that Plaintiffs sued the wrong person. ECF 22-1 at 12-



                                       8
    Case 1:20-cv-02921-SDG Document 23 Filed 08/27/20 Page 11 of 20




15. Not so. The Secretary of State is Georgia’s “chief election official.”

O.C.G.A. § 21-2-50(b). He is responsible for administering elections for

members of the Public Service Commission and, importantly, for

certifying the results of those elections. ECF 1 ¶ 10 (citing O.C.G.A.

§§ 21-2-50(a)(4), 21-2-154(a), 21-2-132(d)(2), 21-2-499(a), 21-2-502(c)). He

is also a member and the chairperson of the State Election Board, which

is “vested with the power to issue orders . . . directing compliance with”

Georgia’s election code and “prohibiting the actual or threatened

commission of any conduct constituting a violation” of the code. O.C.G.A.

§§ 21-2-30, 21-2-33.1(a). Thus, “the Secretary of State is a proper party

in this action” because “his power by virtue of his office sufficiently

connects him with the duty of enforcement.” Grizzle v. Kemp, 634 F.3d

1314, 1319 (11th Cir. 2011) (brackets and quotation marks omitted).

That duty of enforcement means that Article III’s causation and

redressability requirements are met here.

      Thompson is instructive. In that case, the plaintiffs sued only the

Secretary of State in a Section 2 lawsuit challenging a redistricting plan

for Georgia’s House of Representatives. 309 F. Supp. 3d at 1361-62.

Rejecting the Secretary of State’s attempt to dismiss the case for lack of



                                      9
    Case 1:20-cv-02921-SDG Document 23 Filed 08/27/20 Page 12 of 20




standing, the court held that “[a] favorable decision requiring the

drawing of an additional majority-minority district could redress the

injury [the plaintiffs] allege.” Id. at 1365. It did not matter, as Defendant

argues here (ECF 22-1 at 12), that the Georgia legislature was

responsible for the challenged practice. That is because the practice,

“even though enacted by the State’s legislature,” was still “implemented

and enforced by the state officials who are named as defendants.” Baten

v. McMaster, 967 F.3d 345, 353 (4th Cir. 2020); see also Black Voters

Matter Fund v. Raffensperger, No. 1:20-CV-01489-AT, 2020 WL 4597053,

at *19-20 (N.D. Ga. Aug. 11, 2020) (sufficient “causal connection” alleged

against Secretary of State for standing purposes). Indeed, Section 2 vote-

dilution cases against state officials, including secretaries of state, are

routine. See, e.g., Thornburg v. Gingles, 478 U.S. 30 (1986); White v.

Regester, 412 U.S. 755 (1973); Bone Shirt v. Hazeltine, 461 F.3d 1011

(8th Cir. 2006); Old Person v. Cooney, 230 F.3d 1113 (9th Cir. 2000).

      Nor does it matter, as Defendant suggests, that the Governor is

not a party. The remedial process following a Section 2 violation is well

established. This Court would first give the Georgia General Assembly a

reasonable opportunity to craft a remedy, unless doing so would not be



                                     10
    Case 1:20-cv-02921-SDG Document 23 Filed 08/27/20 Page 13 of 20




“practicable.” Wise v. Lipscomb, 437 U.S. 535, 540 (1978). If the General

Assembly failed to adopt a suitable remedy, this Court would then have

the “unwelcome obligation” of creating an interim remedy for use until

the legislature adopted a lawful replacement. Perry v. Perez, 565 U.S.

388, 392 (2012). And this Court would have the power to order such an

interim remedy into effect by virtue of the Secretary of State’s duty of

enforcement over elections for members of the Public Service

Commission. There would be no vacancies as a result of any such

remedial order, and the Governor would not have any authority to

nullify elections through appointments, as Defendant implies. ECF 22-1

at 15 (citing O.C.G.A. § 46-2-4).

      Defendant’s reliance on Jacobson and Lewis v. Governor of

Alabama, 944 F.3d 1287 (11th Cir. 2019) (en banc), is similarly

misplaced. ECF 22-1 at 12-15. Unlike the Florida and Alabama officials

sued in those cases, Georgia’s Secretary of State has statutory authority

to enforce compliance with the challenged electoral practice and,

therefore, with any court-ordered remedy here. O.C.G.A. §§ 21-2-30, 21-

2-33.1(a), 21-2-499(a), 21-2-502(c); see also Grizzle, 634 F.3d at 1319

(Secretary of State “has both the power and the duty to ensure that the



                                    11
      Case 1:20-cv-02921-SDG Document 23 Filed 08/27/20 Page 14 of 20




entities charged with responsibilities [over local elections] comply with

Georgia’s election code”).

II.    Plaintiffs Allege a Plausible Remedy

       “In alleging a remedy capable of surviving a motion to dismiss,”

plaintiffs in a Section 2 case “need only demonstrate facial plausibility.”

Ala. State Conf., 264 F. Supp. 3d at 1285. Plaintiffs easily meet this

standard.

       Here, “because the challenged system is at-large voting, just as in

Gingles the adequate alternative electoral system is simply single-

member districting, which is a workable regime and an available

remedy.” Ga. State Conf. of NAACP v. Fayette Cty. Bd. of Comm’rs, 952

F. Supp. 2d 1360, 1366 (N.D. Ga. 2013). In fact, single-member districts

are the required remedy here unless the Court “can articulate such a

singular combination of unique factors” that justifies a different result.

Chapman v. Meier, 420 U.S. 1, 21 (1975) (internal quotation marks

omitted); see also Gingles, 478 U.S. at 34-35; Wise, 437 U.S. at 540;

E. Carroll Parish Sch. Bd. v. Marshall, 424 U.S. 636, 639 (1976) (per

curiam); Connor v. Johnson, 402 U.S. 690, 692 (1971). “The necessary

showing in this case therefore is that the minority group is sufficiently



                                    12
    Case 1:20-cv-02921-SDG Document 23 Filed 08/27/20 Page 15 of 20




large and geographically compact to constitute a majority in a single-

member district.” Ga. State Conf., 952 F. Supp. 2d at 1366.

      In their Complaint, Plaintiffs allege that “African Americans in

Georgia are sufficiently numerous and geographically compact to

constitute a majority of the voting-age population in at least one single-

member district in an illustrative five-district plan for electing members

of the Public Service Commission.” ECF 1 ¶ 18. Plaintiffs also provide

the Court with an illustrative plan showing how one such compact,

majority-Black district could be drawn. ECF 1-3. These allegations more

than satisfy the requirement of an adequate remedy.

      Defendant nonetheless argues that no remedy is possible because

“as the state’s chosen form of government, a challenge to the method of

electing the PSC is beyond the reach of Section 2.” ECF 22-1 at 18. Like

his standing argument, though, this argument is inconsistent with the

text of Section 2, which admits of no exceptions, and with the Supreme

Court’s command to give Section 2 the “broadest possible scope.” Chisom,

501 U.S. at 403. Defendant cites no case holding that the Voting Rights

Act does not apply to at-large elections for statewide office. This Court




                                    13
    Case 1:20-cv-02921-SDG Document 23 Filed 08/27/20 Page 16 of 20




should reject Defendant’s invitation to be the first to create such a

categorical exception to the Voting Rights Act.

      The cases on which Defendant does rely are inapposite. ECF 22-1

at 16-17. Each involved judicial elections and was decided after a trial.

In the most recent of those cases, Alabama State Conference, the district

court held on a pre-discovery motion to dismiss that the plaintiffs’

illustrative single-member districting plan was “a facially plausible

remedy at [that] stage.” Ala. State Conf., 264 F. Supp. 3d at 1285-86.

      In a later ruling, the court also noted the “distinctive” nature of

Section 2 challenges to judicial elections arising from matters of

jurisdiction and the administration of justice. Ala. State Conf. of NAACP

v. Alabama, —F. Supp. 3d—, No. 2:16-CV-731-WKW, 2020 WL 583803,

at *16-17 (M.D. Ala. Feb. 5, 2020). While “proof of all three Gingles

preconditions usually warrants relief in other contexts, the Eleventh

Circuit has simply not treated challenges to judicial-election methods

like other § 2 cases.” Id. at *16

      But this case does not involve judicial elections. It involves

elections for members of a regulatory body. The Commission’s functions

are both legislative and adjudicative. See O.C.G.A. § 46-2-1 et seq.



                                    14
    Case 1:20-cv-02921-SDG Document 23 Filed 08/27/20 Page 17 of 20




Plaintiffs’ illustrative plan, if adopted, would not “abolish a particular

form of government” or “remak[e] . . . Georgia’s governmental structure

for regulating utilities.” ECF 22-1 at 17. It would not alter the

Commission’s jurisdiction or change the territory over which the

Commission or any commissioner governs. Nor would it change the work

demands or accountability structure of the Commission, which already

has residency districts as a qualification for office. Like any legislator in

the General Assembly, each commissioner would still vote as one

member of the Commission to make decisions on issues affecting the

entire state. Substantively, this case is much closer to Gingles and other

cases involving statewide legislative bodies than it is to cases involving

judicial elections.

      Defendant also argues that Plaintiffs’ illustrative plan fails to

provide “a reasonable alternative practice as a benchmark against which

to measure the existing voting practice.” ECF 22-1 at 18 (quoting Holder

v. Hall, 512 U.S. 874, 880 (1994)). This argument fails, too. Single-

member districts are not just a reasonable alternative practice to at-

large elections, they are the “preferred” alternative. E. Carroll Parish,

424 U.S. at 639. And, unlike in Holder, Plaintiffs here do not challenge



                                     15
       Case 1:20-cv-02921-SDG Document 23 Filed 08/27/20 Page 18 of 20




the size of the Commission. 512 U.S. at 885. There are five

commissioners now, and there would be five commissioners under

Plaintiffs’ illustrative plan.

III.    Sovereign Immunity Does Not Bar This Action

        Although this is not a suit against a state, Defendant argues that

it is barred by sovereign immunity. ECF 22-1 at 19-20. But the Eleventh

Circuit has already held that states are not immune from suits brought

by private citizens under Section 2 of the Voting Rights Act. Ala. State

Conf. of NAACP v. Alabama, 949 F.3d 647, 652-55 (11th Cir. 2020).

There is no controversy on this issue. The majority opinion was

unequivocal in its ruling that “both the Attorney General and

aggrieved persons may institute proceedings against a State or a

political subdivision.” Id. at 653 (emphasis added).

        Defendant admits that his argument is foreclosed. See ECF 22-1 at

20 (“While the majority disagreed . . . .”). He nonetheless rehashes an

already-rejected argument based primarily on the dissent in Alabama

State Conference. That argument fails, of course, in the face of binding

precedent to the contrary. See McGinley v. Houston, 361 F.3d 1328, 1331

(11th Cir. 2004) (“A circuit court’s decision binds the district courts



                                     16
    Case 1:20-cv-02921-SDG Document 23 Filed 08/27/20 Page 19 of 20




sitting within its jurisdiction . . . .”). So even if Plaintiffs had chosen to

sue a state, sovereign immunity would have posed no obstacle.

                               CONCLUSION

      For the foregoing reasons, the Court should deny Defendant’s

Motion to Dismiss.



Respectfully submitted this 27th day of August, 2020.


                                      /s/ Bryan L. Sells
                                      Attorney Bar No. 635562
                                      The Law Office of Bryan L. Sells, LLC
                                      PO Box 5493
                                      Atlanta, Georgia 31107-0493
                                      Telephone: (404) 480-4212
                                      Email: bryan@bryansellslaw.com

                                      Nicolas L. Martinez (pro hac vice)
                                      Wesley A. Morrissette (pro hac vice)
                                      Bartlit Beck LLP
                                      Courthouse Place
                                      54 West Hubbard Street, Suite 300
                                      Chicago, IL 60654
                                      Telephone: (312) 494-4400
                                      Email:
                                      nicolas.martinez@bartlitbeck.com
                                      Email:
                                      wesley.morrissette@bartlitbeck.com

                                      Attorneys for Plaintiffs




                                       17
    Case 1:20-cv-02921-SDG Document 23 Filed 08/27/20 Page 20 of 20




                  CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing PLAINTIFFS’ RESPONSE IN OPPOSITION TO

DEFENDANT’S MOTION TO DISMISS has been prepared in Century

Schoolbook 13, a font and type selection approved by the Court in L.R.

5.1(B).

                                    /s/ Bryan L. Sells
                                    Bryan L. Sells




                                   18
